Exhibit 23.1 Consent of I ndependent R egistered P ublic A ccounting F irm Two River Bancorp Tinton Falls, New Jersey We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement on FormS-3 of our report dated March31, 2015, relating to the consolidated financial statements of Two River Bancorp appearing in the Company’s Annual Report on Form10-K for the year ended December31, 2014. We also consent to the reference to us under the heading "Experts" in the Prospectus. /s/ BDO USA, LLP Woodbridge, New Jersey
